UNITED STATES COURT OF APPEALS
                      For The First Circuit
                                           

No. 92-1200

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                     CARLOS VALENCIA-LUCENA,

                      Defendant, Appellant.

                                           

No. 92-1201

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

             JOSE MANUEL BASTIAN-CORTIJO, a/k/a CHEO,

                      Defendant, Appellant.

                                           

No. 92-1202

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                      ROBERTO LABOY-DELGADO,

                      Defendant, Appellant.

                                           

No. 92-1203

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                       EDWIN CARPIO-VELEZ,

                      Defendant, Appellant.

                                           

                           ERRATA SHEET

     The  opinion of  this  Court issued  on  March 2,  1993,  is
ammended as follows:

     Page 16, footnote 6, line 5, should read: ". . . fare better
. . ." instead of " . . . fair better . . ."

                               -2-

March 2, 1993     UNITED STATES COURT OF APPEALS
                      For The First Circuit
                                           

No. 92-1200

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                     CARLOS VALENCIA-LUCENA,

                      Defendant, Appellant.

                                           

No. 92-1201

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

             JOSE MANUEL BASTIAN-CORTIJO, a/k/a CHEO,

                      Defendant, Appellant.

                                           

No. 92-1202

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                      ROBERTO LABOY-DELGADO,

                      Defendant, Appellant.

                                           

                               -1-

No. 92-1203

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                       EDWIN CARPIO-VELEZ,

                      Defendant, Appellant.

                                           

          APPEALS FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Jaime Pieras, Jr., U.S. District Judge]
                                                      

                                           

                              Before

               Torruella and Stahl, Circuit Judges,
                                                  

                  and Skinner,* District Judge.
                                              

                                           

     Carlos  L pez-de  Azua, with  whom Lou  Ann Delgado,  was on
                                                        
brief for appellant Valencia-Lucena.
     Julia M. Garriga, by Appointment of the Court, for appellant
                     
Basti n-Cortijo.
     Lydia Lizarr bar-Masini for appellant Laboy-Delgado.
                            
     Thomas M. Dawson for appellant Carpio-V lez.
                     
     Jorge  E.  Vega-Pacheco, Assistant  United  States Attorney,
                            
with whom  Daniel F. L pez-Romo, United States Attorney, and Jos 
                                                                 
A. Quiles-Espinosa, Senior Litigation  Counsel, were on brief for
                  
appellee.

                                           

                          March 2, 1993
                                           

                    

*  Of the District of Massachusetts, sitting by designation.

          TORRUELLA,  Circuit Judge.    In a  previous appeal  we
                                   

affirmed the convictions of Carlos Valencia-Lucena, Edwin Carpio-

V lez,  and  Jos   Basti n-Cortijo  under  21  U.S.C.    846  for

conspiring to  possess with intent to  distribute 137.2 kilograms

of cocaine  and under 21  U.S.C.    963 for conspiring  to import

into the United States 137.2 kilograms of cocaine and we affirmed

the conviction  of Roberto  Laboy-Delgado on the  latter offense.

However, we  vacated the sentences and  remanded for resentencing

because  the district  court failed  to determine  the amount  of

cocaine involved for  the purpose of sentencing.  In so doing, we

directed the district court to  conduct an evidentiary hearing on

that  issue. United States v. Valencia-Lucena,  925 F.2d 506 (1st
                                             

Cir. 1991).

          On  remand, the  parties stipulated  that  the evidence

would  be  the  same as  heard  at  trial.   The  district  court

determined  that the amount of cocaine for the purpose of setting

the base  offense  level  was  137.2  kilograms  of  cocaine  and

resentenced the defendants.  This appeal followed.

          Appellants   claim   that  the   new   factual  finding

constitutes clear error.   They argue that the district  court is

bound  by   its  prior   determination  that  the   evidence  was

insufficient and  unreliable to  sentence on  the basis of  137.2

kilograms since  the  government offered  no new  evidence as  to

amount.  Appellants Basti n-Cortijo,  Laboy-Delgado, Carpio-V lez

argue that the district court failed to give specific reasons for

its finding  that  the amount  of  cocaine was  foreseeable,  and

                               -3-

further that  the evidence  was  insufficient to  support such  a

finding.   Finally, appellants  maintain that the  district court

improperly denied appellant Valencia-Lucena's document request at

the resentencing hearing, given  the court's new determination on

the  amount involved.   We affirm  the district  court's findings

with respect to the amount of cocaine used to  determine the base

offense  level  as  well  as  its   denial  of  further  document

discovery, but remand for specific findings on foreseeability.

                      I.  FACTUAL BACKGROUND

          As this appeal  concerns the district court's  findings

upon  resentencing, we provide only  a summary of  the facts; our

earlier  opinion recounts the history more  fully.  See Valencia-
                                                                 

Lucena,  925 F.2d  506.   The four  appellants  participated with
      

others  not part of  this appeal in  a scheme to  fly cocaine via

private  aircraft  from Colombia,  South  America  to the  United

States through  the Virgin Islands.   Valencia-Lucena piloted the

aircraft from Puerto Rico to Colombia, returning with the cocaine

to the drop point in the Virgin Islands.  Basti n-Cortijo was the

"kicker"; he acted as the bombardier, allegedly dropping ten (10)

igloo  coolers containing  twenty  (20) kilograms  of cocaine  to

retrieval boats waiting below.   Carpio-V lez appeared at various

times during  the conspiracy; he apparently  repaired some wiring

on one of the retrieval  boats and was alleged to have  owned the

cocaine at one point.  Laboy-Delgado repaired mechanical problems

with  the boats.    The  government  foiled  the  plot  with  the

assistance of a coconspirator turned confidential informant.

                               -4-

          Initially the government  indicted appellants based  on

the coconspirator,  confidential  informant's estimate  that  the

object  of the conspiracy was the importation of 200 kilograms of

cocaine.  A  first superseding indictment  reduced the amount  to

173.2 kilograms.  A second superseding indictment further reduced

the amount to 137.2 kilograms, the amount of cocaine recovered by

the  government some  days  after the  arrests.   At  trial,  the

district court  refused  to admit  into  evidence the  amount  of

cocaine involved  in the conspiracy  because it viewed  the links

between  the seized  cocaine  and  the  defendants as  weak,  and

believed admission  of the evidence would  unfairly prejudice the

defendants.   The district court understood  that determining the

actual  amount was  not necessary  to convict  on  the conspiracy

charges.   

          The  district court  sentenced codefendant  Jos  Llad -

Ortiz  first.1   The  district judge  subsequently clarified  the

findings  made  at  that hearing  in  its  opinion  and order  of

December  28,  1989.    The district  court  then  applied  these

findings to appellants.  

          It  was unclear to us how the district court arrived at

his initial  sentences.  When  challenged by the  government, the

district  court  adopted  the government's  position  that  137.2

kilograms were to  be used  for calculation of  the base  offense

level,  but  then  proceeded to  depart  downward  based  "on the

government's failure to adequately prove that the 137.2 kilograms

                    

1  Llad -Ortiz is not part of this appeal.

                               -5-

of  cocaine,  found in  coolers  the government  seized,  was the

cocaine the  defendants conspired to  import."  United  States v.
                                                              

Jos   Llad -Ortiz, Crim. No. 89-002,  slip op. at  5 (D.P.R. Dec.
                 

28, 1989).   The  district court  further supported the  downward

departure  by stating  that the  government's case  agent falsely

testified  before the grand jury.   This latter reason was in the

manner of punishment.  The court concluded that "[u]pon reviewing

the evidence at  trial, we do not find it  sufficient to sentence

the  defendants  according  to  a quantity  based  on  the  137.2

figure."  Id.
             

          Under   the   applicable   United   States   Sentencing

Guidelines  at the time of sentencing, the base offense level for

137.2  kilograms of  cocaine was  36.   United  States Sentencing

Guidelines,  Guidelines Manual,     2D1.4 &  2D1.1(a)(3)  (Nov. 1
                              

1989) (Drug  Quantity Table).   The district court  increased the

total offense  level of Valencia-Lucena  to 38  for his use  of a

special skill  in piloting  the aircraft, U.S.S.G.    3B1.3,  and

reduced  the offense levels  of Carpio-V lez, Basti n-Cortijo and

Laboy-Delgado to  34 for  their  minor roles  in the  conspiracy,

U.S.S.G.   3B1.2(b).  As a result of the downward  departure, the

district   court   sentenced   all  appellants   to   120  months

imprisonment. 

          In the previous appeal we rejected the district court's

departure  based   on  its  "perceived  need   to  reprimand  the

government,"  holding  that departure  is  not  warranted by  the

conduct  of third  parties.   More important  to this  appeal, we

                               -6-

remanded for resentencing because the district court purported to

accept  the government's  contention  that  137.2 kilograms  were

involved for purposes of determining the base offense  level, but

then  departed  downward  because   it  deemed  the  evidence  an

insufficient  basis upon  which to  sentence.   We said  that the

district court 

            expressly  stated that it did not believe
            the  government's  contention that  137.2
            kilograms  was  involved,  which  clearly
            indicates  that  the   court  was   never
            convinced  of  the  reliability   of  the
            government's evidence.  The amount set by
            the  government  should  not,  therefore,
            have  been adopted  by the  court  in the
            first  instance without  having conducted
            an  evidentiary hearing in order to reach
            a reliable determination as to the amount
            of cocaine.

Valencia-Lucena, 925 F.2d at 516.
               

          On  remand,  the  district  court  held  a  hearing  on

September 10, 1991 to determine the amount of cocaine involved in

the conspiracy  to be used  to set the  base offense level.   The

parties stipulated that  the evidence was to be  the same as that

given at trial.   On October 28, 1991, appellants jointly filed a

pro  se motion requesting the district court to subpoena a number
       

of items  relating to  the amount.2    On October  30, 1991,  the

                    

2  The  documents requested included the following: (1) Certified
logbook from U.S. Coast Guard; (2) certified logbook from British
Virgin Islands  police vessel  St. Ursula; (3)  certified logbook
from Tortola Harbor; and (4) certified logbook from Spanish  Town
Harbor from December 31, 1988 to  January 10, 1989; (5) a copy of
DEA  Form  473  describing   the  government's  agreements   with
confidential informant Rafael Manuel V zquez, a/k/a Robert Victor
("V zquez"); (6) FBI and NCE reports on V zquez; (7) all criminal
complaints and records on V zquez in Puerto Rico, St. Thomas, and
the United  States; (8) Drug rehabilitation  services and centers

                               -7-

district court found that the government had sustained its burden

of proving that 137.2 kilograms were involved on the basis of the

testimony of the confidential  informant and because evidence not

admissible  at  trial  may  be  considered  for  the  purpose  of

sentencing.

          Apparently  this finding  took appellants  by surprise.

At the January  15, 1992  sentencing hearing,  the attorneys  for

appellants  argued that the district court was bound by its prior

determination that the evidence as to amount was insufficient and

unreliable for  the purpose  of sentencing.   Alternatively, they

requested  that resentencing  be postponed  and that  the renewed

discovery  request be granted to enable  appellants to offer more

evidence  rebutting the  government's evidence  on the  amount of

cocaine.  

          The district  court denied  the motion  and resentenced

the appellants based on a finding that 137.2 kilograms of cocaine

were involved in the conspiracy.  Under the applicable Sentencing

Guidelines  the  base  offense  level was  36.    Valencia-Lucena

received  a two  level increase  for the  use of  his skill  as a

pilot.   The Guidelines  provide a  term of  imprisonment ranging

from  235  to  293  months  for  that  offense  level.    He  was

resentenced to 235 months imprisonment.  Basti n-Cortijo, Carpio-

V lez, and Laboy-Delgado had their base offense  level reduced to

34 for their  minor roles in the offense.  The  range of terms of

                    

attended  by V zquez; and (9) any polygraph test taken by V zquez
and related data.

                               -8-

imprisonment was 151 to 181 months.  They were resentenced to 151

months.

                         II.  DISCUSSION

A.  Base Offense Level
                      

          The crux  of appellants' argument is  that the district

court was bound by  its prior determination that the  evidence as

to the amount was insufficient and unreliable, and therefore, the

district  court should have based  the base offense  level on the

minimum amount.  We disagree.

          We thought our  earlier ruling rather  straight-forward

and clear.   We held that the district court never made a factual
                                                       

determination  as  to  the  amount involved  in  the  conspiracy.

Valencia-Lucena, 925  F.2d at 515-16.   Consequently, we directed
               

the  district court to hold an evidentiary hearing on that issue.

The  district court followed our  mandate.  It  held a hearing at

which  the parties stipulated that the evidence would be the same

as at  trial.   That stipulation was  appellants' fatal  mistake.

They  assert on  appeal that the  district court is  bound by its

previous finding on  the same evidence.  But there  simply was no

finding by  which the district court could  be bound.  We plainly

said so in  the previous appeal:  "[t]he district court failed to

determine the reliability of  the evidence as to the  quantity of

cocaine which was used."  Id. at 515.
                             

          When the  quantity of drugs  used for the  base offense

level  is in dispute, the district court must make an independent

finding  at an evidentiary hearing  as to the  reliability of the

                               -9-

evidence.  Valencia-Lucena, 925 F.2d at 515-16; United States  v.
                                                             

Zuleta-Alvarez, 922  F.2d 33, 36  (1st Cir. 1990),  cert. denied,
                                                                

111  S. Ct. 2039 (1991); U.S.S.G.   6A1.3(a).  In Zuleta-Alvarez,
                                                                

we acknowledged the  importance of the evidentiary hearing on the

amount  of  drugs used  since quantity  is  a critical  factor in

determining  length  of  imprisonment.    Defendants  in  a  drug

prosecution cannot be expected to offer  evidence on the quantity

of  illicit drugs while simultaneously arguing that they were not

involved with any drug transaction.   Zuleta-Alvarez, 922 F.2d at
                                                    

36 (citing Chief Judge Breyer, "Federal Sentencing Guidelines and

the Key Compromises upon which They Rest,"  17 Hofstra L. Rev. 1,

10 (1988)).   The evidentiary  hearing held  exclusively for  the

purpose of  sentencing provides  this necessary opportunity.   We

remanded specifically for this purpose.

          At the  evidentiary hearing  the government  must prove

the  amount  of  cocaine involved  by  the  preponderance of  the

evidence.   United States v. Cetina-G mez, 951 F.2d 432, 435 (1st
                                         

Cir. 1991);  United States  v. Rodr guez-Cardona, 924  F.2d 1148,
                                                

1155  (1st  Cir.), cert.  denied, 112  S.  Ct. 54  (1991); United
                                                                 

States v. Wright,  873 F.2d 437,  441 (1st Cir.  1989); see  also
                                                                 

United  States v. Sims, 975  F.2d 1225, 1242-43  (6th Cir. 1992).
                      

At  sentencing,   the  district  court  may   consider  "relevant

information without  regard to its admissibility  under the rules

of evidence  applicable at  trial, provided that  the information

has  sufficient indicia  of reliability  to support  its probable

accuracy."  U.S.S.G.   6A1.3(a); see United States v. Figaro, 935
                                                            

                               -10-

F.2d 4, 8 (1st Cir. 1991).  "Under this generous formulation, the

sentencing court has broad discretion  to determine what data is,

or  is  not,  sufficiently  dependable  to  be  used in  imposing

sentence."   United States v.  Tardiff, 969 F.2d  1283, 1287 (1st
                                      

Cir.  1992); United States v. Iguaran-Palmar, 926 F.2d 7, 10 (1st
                                            

Cir.  1991).  We review the district court's determination of the

quantity of drugs  for which the  defendant is responsible,  like

other  factual   findings  in  the  context   of  the  Sentencing

Guidelines,  for clear error.   United States v.  Pavao, 948 F.2d
                                                       

74, 77  (1st Cir. 1991); Wright,  872 F.2d at 444.   The district
                               

court's  finding  that  137.2  kilograms were  involved  for  the

purpose of calculating the base offense level did  not constitute

clear error.   The  coconspirator  turned confidential  informant

testified that  appellants conspired to possess  200 kilograms of

cocaine.    Appellants  failed   to  contradict  the  informant's

testimony.  Indeed,  they offered  no additional  evidence as  to

amount at the evidentiary hearing.  

          In  addition,  the   government  recovered  only  137.2

kilograms  because the coolers of cocaine were dropped in the sea

for retrieval; some  of the  coolers were apparently  lost.   The

district  court  could  properly  consider  the  137.2  kilograms

retrieved for the  purposes of sentencing  despite the fact  that

the physical evidence of the coolers and cocaine was not admitted

at  trial  because  it was  deemed  unfairly  prejudicial.   This

evidence, without any alternative evidence as  to amount from the

appellants,  was  a more  than  sufficient  basis  upon which  to

                               -11-

resentence, as the district court did.

B.  Discovery Request
                     

          Appellants'   contend  that   the  court   should  have

postponed resentencing to allow them further  document discovery.

Appellants  hoped   to  uncover  information   to  challenge  the

government's evidence. They made  this new request a month  and a

half after the September 10, 1991 evidentiary hearing mandated by

this  court.  Appellants  renewed the request  after the district

court  found 137.2  kilograms  to have  been  the object  of  the

conspiracy.  The district court denied the request.  

          In effect,  appellants request two bites  at the apple.

Like the district court, we are disinclined to oblige.  We review

the district court's denial of further discovery for clear error.

Pavao,  948 F.2d at  77; Wright, 873  F.2d at 444.   The district
                               

court  enjoys   wide  discretion  in  determining   relevance  at

sentencing hearings.   Iguaran-Palmar, 926  F.2d at  10.   First,
                                     

appellants  had  their opportunity  to  contest  the government's

evidence at the September  10, 1991 hearing; they failed  to take

advantage of it.   They cannot resuscitate that right  so late in

the  proceedings.  See Zuleta-Alvarez,  922 F.2d at  36.  Second,
                                     

the  district  court  properly  could  find  that  the  documents

requested  ultimately  would not  affect  its  decision that  the

government's evidence on the  amount was sufficient and reliable.

Appellants  failed  to demonstrate  how  the  documents requested

would undermine  the government's evidence.   Both defendants and

the  government  presented  testimony  and  cross  examined   the

                               -12-

commanders  of  the Coast  Guard  vessel and  the  British Virgin

Islands police  vessel at  trial; we  cannot see,  and appellants

have failed to show,  how the logbooks would have  added anything

to the  testimony already received.   The same  can be said  with

respect  to the  documents  requested regarding  the government's

confidential informant V zquez;  appellants had ample opportunity

to  assail his credibility both  at trial and  at the evidentiary

hearing.    We cannot  say that  the  district court  was clearly

erroneous in denying appellants' discovery request.

                               -13-

C.  Foreseeability of the Quantity
                                  

          The district court applies the law under the guidelines

applicable on the  date of  sentencing.  18  U.S.C.    3553(a)(4)

(1985 &  Supp. 1992); Isabel  v. United  States, 980 F.2d  60, 62
                                               

(1st Cir. 1992).   On December 28, 1989, the  original sentencing

date,  U.S.S.G.     2D1.4(a),  1B1.3,3  (Nov 1,  1989)  and their

Application  Notes4 directed  the  sentencing  judge to  consider

conduct and quantities that were in furtherance of the conspiracy

and  reasonably  foreseeable  to  defendants   to  determine  the

quantity of cocaine for the base offense level.  United States v.
                                                              

Garc a,  954 F.2d  12, 15-16  (1st Cir.  1992); United  States v.
                                                              

                    

3   Section  1B1.3 Relevant Conduct  (Factors that  Determine the
                                                                 
Guideline Range)  provides in  relevant part:    "(a) (ii)  cross
                
references in Chapter Two, . . . shall be determined on the basis
on the following:  (1) all  acts and omissions committed or aided
and abetted by the defendant, or for which the defendant would be
otherwise accountable, that occurred during the commission of the
offense of conviction, in preparation for that offense, or in the
course  of attempting  to avoid  detection or  responsibility for
that offense,  or  that otherwise  were  in furtherance  of  that
offense . . . ."  U.S.S.G.   1B1.3 (Nov. 1, 1989).

4   The  Application  Note stated,  "[i]n  the case  of  criminal
activity undertaken in concert with other, whether or not charged
as  a conspiracy, the conduct  for which the  defendant "would be
otherwise  accountable"  also  includes  conduct  of   others  in
furtherance of  the execution of the  jointly undertaken criminal
activity  that  was  reasonably  foreseeable  by  the defendant."
                                            
U.S.S.G.   1B1.3, comment.  (n.1) (Nov. 1, 1989)(emphasis added).
Section  1B1.3 has been amended and clarified with respect to its
various  provisions  on  several  occasions,  most  significantly
effective  November 1, 1992.   The appendix states  that the 1992
amendments  clarify and  more fully  illustrate the  operation of
this guideline and that material was moved from the commentary to
the  guideline and rephrased for greater clarity.  U.S.S.G App. C
439 (1992).

                               -14-

Bianco, 922 F.2d 910, 913 (1st Cir. 1991).5
      

          The government relies on  United States v. Edwards, 945
                                                            

F.2d 1387 (7th Cir. 1991), cert. denied, 112  S. Ct. 1590 (1992),
                                       

for the proposition that in cases in which defendants are charged

with  one  isolated  set  of  facts  that   comprise  the  entire

conspiracy, the district court  need not make individual findings

with respect to each defendant.  It argues that once an amount is

determined   for  a   temporally  limited,   small,  and   simple

conspiracy, all defendants associated  with the conspiracy should

be held to foresee that amount.   Edwards involved a complex  and
                                         

sophisticated  heroin  retailing business  that  had  a chain  of

suppliers,  mid-level managers,  street vendors  and wholesalers.

The  Seventh  Circuit  required  specific  findings  as  to  each

defendant since they had  joined at different times and  may have

intended to  enter a more limited  agreement.  Id. at  1397.  The
                                                  

government contends  that the  foreseeability inquiry  has always

focused  upon whether the disputed conduct fell outside the scope
                                                                 

of the conspiracy in factually complicated cases.  We do not read

Edwards   to  limit   the   foreseeability  inquiry   to  complex
       

conspiracies.  Nor do we find a principle that would sustain such

                    

5   We  garner  further  support  from  later  clarification  and
expansion  of   the  application  notes  to   U.S.S.G.     1B1.3.
Application  Note  2 currently  states  that  "[w]ith respect  to
offenses involving contraband (including  controlled substances),
the  defendant is  accountable for  all quantities  of contraband
with which he was directly involved  and in the case of a jointly
undertaken   criminal   activity,   all  reasonably   foreseeable
quantities  of  contraband  that were  within  the  scope of  the
criminal activity that he jointly undertook."  U.S.S.G.    3B1.3,
comment.  (n.2).  We may consider this clarifying language at the
appeal stage.  Isabel, 980 F.2d at 62.
                     

                               -15-

a  limitation.  The criminal conspiracy net is often cast widely.

Individuals may be involved who know that the agreement they have

entered  is illegal but  have no way to  foresee the magnitude or

ambition of the enterprise, as in the case of an individual hired

to remedy  an unexpected  complication in the  main conspirators'

plot.   The  Guidelines require  that the  government prove  by a

preponderance  of  the  evidence   that  such  individual   could

reasonably  foresee the  amount contemplated  by the  conspiracy.

U.S.S.G.    2D1.4(a), 1B1.3.

          Appellants  Carpio-V lez,  Basti n-Cortijo, and  Laboy-

Delgado contend that  18 U.S.C.   3553(c)  (Supp. 1992)6 requires

that the district court make a specific finding of foreseeability

supported by reasoning and  facts in the record.  They argue that

the district  court's cursory  rejection of their  objection that

the government  failed to prove foreseeability runs afoul of this

provision.  The government contends that  the district court made

a specific  finding  on  foreseeability,  and  that  it  was  not

required  to  provide specific,  fact  intensive  reasons as  the

record  amply showed that appellants knew that in excess of fifty

                    

6  18 U.S.C.   3553(c) requires that "[t]he court, at the time of
sentencing,  shall  state  in  open  court  the  reasons for  its
imposition of the  particular sentence . . . ."   Appellants also
argue  that Fed. R. Crim.  P. 32(c)(3)(D) imposes  that burden as
well.   We think that the  appellants fare better under   3553(c)
as  Rule 32(c)(3)(D) only requires that the court make a finding.
The  commentary to  the Rule notes  that this does  not impose an
onerous  burden.  "It does not even  require the preparation of a
transcript."    Just a  finding  is  required; thus,  appellants'
reliance on Rule 32 is misplaced.  See  United States v. Webster,
                                                                
960  F.2d 1301,  1310 (5th Cir.),  cert. denied,  113 S.  Ct. 355
                                               
(1992);  United States v. McDowell, 918 F.2d 1004, 1013 (1st Cir.
                                  
1990) (argument made academic by holding under   3553(c)).

                               -16-

(50) kilograms were involved.7 

          We  have  stated in  related  contexts  that    3553(c)

requires that  when sentencing  under the guidelines,  a district

court  must  make  reasonably  specific  findings  to  allow  for

meaningful appellate review.  United States v.  Schultz, 970 F.2d
                                                       

960, 963  & n.7 (1st  Cir. 1992), cert. denied,  61 U.S.L.W. 3479
                                              

(1993);  United States v. McDowell, 918 F.2d 1004, 1012 (1st Cir.
                                  

1990).   Other circuits  similarly require the  district court to

supply  sufficient reasoning  for its  sentencing determinations.

See,  e.g., United  States v.  Negr n, 967  F.2d 68, 72  (2d Cir.
                                     

1992) (vacating and remanding for finding on foreseeable quantity

when defendant  contests); United States  v. Puma, 937  F.2d 151,
                                                 

160 (5th Cir. 1991)("The  reasonable foreseeability required of  

2D1.4  requires  a  finding  separate  from  a finding  that  the

defendant  was a  conspirator."), cert.  denied, 112 S.  Ct. 1165
                                               

(1992);  United States v. Duarte,  950 F.2d 1255,  1263 (7th Cir.
                                

1991)  ("a district  court should  explicitly state  and support,

either at  the sentencing  hearing or  (preferably) in  a written

statement  of   reasons,  its  findings   that  the   unconvicted

activities   bore  the   necessary  relation  to   the  convicted

offense"),  cert. denied, 113 S. Ct. 174 (1992); United States v.
                                                              

Guti rrez, 931  F.2d 1482,  1492 (11th Cir.)  (requiring specific
         

findings), cert. denied, 112  S. Ct. 321 (1991); see  also United
                                                                 

States v. Turner, 898 F.2d 705, 709-710 (9th Cir.), cert. denied,
                                                                

                    

7  The  guidelines established a base offense level  of 36 for in
excess  of  50 kilograms  at  the  date  of sentencing,  U.S.S.G.
   1D1.4, 1D1.1(a)(3) (Drug Quantity Table).

                               -17-

495 U.S. 962 (1990).8

          In  the  present case,  the  district  judge said  very

little during the resentencing hearing and his opinion  and order

is  not much  help  either.   The  district court  stated  at the

sentencing  hearing after  appellants'  lengthy argument  on  the

foreseeability  issue:  "Well, independently  of that .  . . [i]n

light  of  common  experience,  the evidence  showed  that  there

existed on Carpio[-V lez]'s part  foreseeability of the amount of

cocaine involved  in this  case."  Sentencing  Hearing, Valencia-
                                                                 

Lucena, Crim. No. 89-002, at 32 (Jan. 15, 1991).   The court then
      

relied  on this  statement  with respect  to Basti n-Cortijo  and

Laboy-Delgado.

          Despite the  paucity of words from  the district court,

the record provides a sufficient  basis for the district  court's

finding  of  foreseeability   with  respect  to  Basti n-Cortijo.

Appellant Basti n-Cortijo was found by the district court to have

acted  as the "kicker," which  means that he  flew with Valencia-

Lucena from Colombia, South America transporting 10 igloo coolers

filled with twenty  (20) kilograms of  cocaine each, and  dropped

the  cocaine from the plane when the pilot reached the designated

area.   We  note  that Valencia-Lucena  did  not appeal  on  this

ground, indeed it  would have been  as frivolous  as we now  find

Basti n-Cortijo's  appeal.  As  the "kicker," there  is simply no

                    

8  We  do not address appellant's argument with  respect to which
party  bears  the  burden  on  the  foreseeability  issue  as  we
understand the  government to believe  that it  met that  burden.
See Negr n, 967  F.2d at  72-73 (placing burden  on defendant  to
          
establish lack of foreseeability).

                               -18-

way  that he could not have known  that he was dropping in excess

of 50 kilograms to his coconspirators below. 

          Appellants'  Laboy-Delgado  and Carpio-V lez  present a

better case.  With respect to them, the district court only found

that:   "The  coolers  [dropped by  Valencia-Lucena and  Basti n-

Cortijo]  were to  be  subsequently retrieved  and imported  into

Puerto Rico with  the assistance  of defendants Carpio-V lez  and

Laboy[-Delgado]."  United States  v. Valencia-Lucena, No. 89-002,
                                                    

slip  op. at  3 (D.P.R.  Oct. 30,  1991).   This statement  is an

insufficient basis for a  finding of foreseeability.  As  we read

the  record, it is not strictly accurate as the evidence suggests

that Carpio-V lez and Laboy-Delgado  were recruited to repair the

retrieval boats.  

          The district  court's failure  to more fully  state the

evidence  upon which it based its finding of foreseeability as to

the amount of  cocaine with  respect to  Carpio-V lez and  Laboy-

Delgado  at  the sentencing  stage  has  frustrated this  court's

appellate task.   McDowell, 918 F.2d at 1012  & n.12.  We make no
                          

comment   on   whether  the   record   supports   a  finding   of

foreseeability on the preponderance of the evidence; this task is

for the district court.  

          We affirm the resentencing of Nos. 92-1200 and 92-1201.
                                                                

We vacate and remand Nos. 92-1202 and 92-1203 for resentencing.  
                                                              

                               -19-